Title: To John Adams from Joseph Gardoqui & Sons, 15 March 1780
From: Gardoqui, Joseph & Sons (business)
To: Adams, John


     
      Hond. Sir
      Bilbao 15th March 1780
     
     We have in course been honour’d with your much esteemed 25th. Feby. and 1st Instant and are happy to hear of your safe arrivall at your place of residence where most sincerely wish you all manner of success.
     We expected ’ere now to have had the pleasure of giving you some agreable intelligence from America, from whence we dayly expectt some arrivalls, but none has apear’d to this day, however you may depend that whenever it does, will immidiatly comunicate you, assur’d that we shall with great pleasure ship duplicates and triplicates of the same sort goods sent per Babson and the next oportunities that shou’d offer, taking proper care that the ships and Masters are such as may produce the desir’d effectt.
     Give us leave to beg that you wou’d not mention the Commission any more, we are happy whenever we can be of service to any private person of your States, so that you may hereby infer our degree of satisfaction in rendering you any, so pray be free of comand.
     We have postly advises from our brother at Madrid of Mr. Carmiachael’s wellfare, and of their being dayly companions, and by yesterday’s letter we find they soon expectt to see there his Excellency John Jay Esqr. whom they expect to meet at Aranjuez which is 7. leagues beyond Madrid, so that whatever intelligence we can gett of his Excellency’s success, you may depend to be inform’d by those who beg leave to return you many thanks for mentioning to said Minister. We hope with you to see soon a solid and lasting treaty between your Constituents and this Kingdom being our heartiest wish. It is with pleasure we hear of the strong armament preparing at Brest, and if we have some further hints of their being bound to America, for which parts an equal armament is preparing at Cadiz, and there is some Accounts that mention that they are to be joyn’d, so that it must precisely produce some good effectt towards you, however we shou’d be glad to hear that they are bound that way. You may rest assur’d that no oportunity will be lost in comuniting your worthy Lady of your wellfare and everything else that may tend to make her eassy in your absence.
     In expectation of your further comands we beg leave to add our respectts to the Honble. F. Dana Esqr. and the rest of the Gentlemen and subscrive with the greatest esteem, Hond. Sir Your most obt. & obliged Servts.
     
      Joseph Gardoqui & Sons
     
    